DETAILED ACTION
Claim Interpretation
The claims as amended include that the facing member includes a plate which applicant’s arguments disclose as structure 60 (see reply filed 12/29/2021 p9). In view of this disclosure and the specification and drawings as filed, the term “plate” is interpreted as not requiring a structure which is entirely planar or flat because structure 60 has protrusions as the edge.
Additionally, “external surface of the side wall” (second to last line of claim 1) is interpreted as external relative to the space defined by the upper, lower, and side wall of the supporting member.
Claim limitations “facing member”, “raising/lowering unit”, “detecting unit”, and “supporting member” are claimed with sufficient structure in the claim to avoid invoking an interpretation under 35 USC 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai (prev. presented US 2014/0060423), in view of Amano (prev. presented JP 2014-022558 cited in IDS filed 2/13/2020, citing provided machine translation) and Shafer (prev. presented US2016/0169660).
Regarding claim 1, Nakai teaches a substrate processing apparatus (abstract) comprising: a holding unit (14 Fig 1-3, 5-14, 17-24, and 26-40, see spin base and chucking pins such as 141, Fig. 14, [0099]) which holds a substrate horizontally; a facing member which faces an upper surface of the substrate from above (123 Fig 1-3, 5-14, and 26-40) and configured to be lowered and thereby engage with the holding unit [0060] (see parts 242 and Fig 1-3, 5-14, and 26-40), the facing member including a plate (123 Fig 1-3, 5-14, 17-24, and 26-40), a tubular portion fixed at an upper surface of the plate (shown not numbered as tubular portion attached to upper surface of plate 123 in Fig 1-3, 5-13 see annotated version of Fig 1 below for a labeled diagram of the tubular portion), and a plurality of flange portions extend from an upper send of the tubular portion horizontally (shown not numbered as tubular portion attached to upper surface of plate 123 in Fig 1-3, 5-13 see annotated version of Fig 1 below for a labeled diagram of the plurality of flange portions); a supporting member which supports the facing member (122 Fig 1-3, 5-14, 17-24, and 26-40, (note the similar structure and same function making it a functional equivalent), the supporting member (122) including an upper wall (upper wall through which structure 181 is inserted Fig 1-3, 5-13 see annotated Fig 9 below), a lower wall (lower wall of 122 which is often flush with the plate like portion having 234 Fig 1-3, 5-8, 10-13, but is also able to be lower than this as in Fig 9 see annotated Fig 9 below), a sidewall (vertical walls of 122 between the upper and lower surfaces Fig 1-3, 5-13 see annotated Fig 9 below), and a space which is defined by  the upper wall, the lower wall, and the side wall (space inside having nozzle 181 and the plurality of flange portions Fig 1-3, 5-13), the tubular portion is located in a through hole formed at the lower wall of the supporting member (see annotated Fig 1 and 9 below), the plurality of flange portions are located in the space and are supported by the lower wall of the supporting member (see annotated Fig 1 and 9 below); a raising/lowering unit (131 Fig 1-3, 5-14, 17-24, and 26-40, note it is a functional equivalent of a ball screw motor) which raises and lowers the supporting member between an upper position at which the supporting member supports the facing member in a state where the facing member is separated from the holding unit ([0044] and Fig 1, 8, 9, 13, 14, 17) and an engaging position which is a position lower than the upper position and at which the holding unit and the facing member are engaged with each other ([0044] and Fig 5-7, 10-12, 20-21, 27, 33). This structure of Nakai includes the tubular portion and the flanges. Nakai fails to teach a detecting unit. In the same field of endeavor of a substrate processing apparatus with rotation of the substrate, Amano teaches a detecting unit (80 Fig 3-5) is mounted on a structure to measure the distance to the facing member (50, see Fig 3) to detect a position of a portion which is disposed at the facing member in relation to the detecting unit (Fig 3 and [0022] and [0030] and [0045]). Nakai is modified by Amano to include the distance detecting unit because Amano teaches this allows for control and confirmation of the position of the facing member [0042]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include the unit on the supporting member because Amano teaches a variety of configurations may be used [0045] to measure the distance between a structure and the facing member. This represents a mere rearrangement of parts. Regarding specifically the placement of the detecting unit on an external side wall to detect directly the portion to be detected which is disposed on the upper surface of the plate, as noted this represents a mere rearrangement of parts. Further, the configuration of Nakai in Fig 9 includes that the detecting unit can be attached to the lower portion of the sidewall below the extending plate like structure. Additionally and alternatively, the plate portion may be considered part of the external surface of the sidewall and any mounting position on the plate considered to be mounted on an external surface of the side wall. Note Amano teaches a plurality of sensors [0030] and teaches optical sensors [0031]. Nakai teaches the raising and lowering unit is capable of lowering to position below the engaging position (Fig 12) at which the facing member is separated from the holding unit (Fig 12) and a controller [0056] configured to control the raising/lowering unit to raise and lower the supporting member [0044]. The controller [0056] of Nakai is to control the apparatus which would include the detecting unit in the combination. As noted the detecting unit includes distance measurement sensors. Nakai as applied has taught a controller. Further, Amano teaches a controller to control the distance sensor to perform measurements to determine the position and make corrections [0034]. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the controller of Nakai to include performing distance measuring steps before any movement of the facing member to ensure movement steps are based on the correct position so that additional movement steps are not required. The combination as applied and Amano teaches a plurality of sensors [0030]. This includes sensor capable of measuring when the supporting member is at different positions. Regarding specifically the upper and lower sensors one of the sensors is the upper sensor and one is the lower sensor. The claim as recited allows for both sensors to be performing detection during the raised and the lowered positions. The combination as applied fails to teach these sensors have different measurement ranges. Addressing the same problem of detecting distances with an optical distance sensor (abstract) Shafer teaches the optical distance sensors include different measurement ranges [0023] because this results in different measurement characteristics such as a broader range and a more accurate fine measurement [0023]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the combination to include different measurement ranges for each sensor to provide improved accuracy for the fine measurements while also allowing for broader measurements at the upper position. 
    PNG
    media_image1.png
    446
    508
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    518
    632
    media_image2.png
    Greyscale



Regarding claim 2, the combination remains as applied to claim 1 above. Amano further teaches a plurality of sensors arranged at equal intervals in the circumferential direction [0030]. 
Regarding claim 3, the combination remains as applied to claim 1 above. Amano further teaches optical sensors using a reflective surface to detect the distance between the sensor and the reflective surface [0031].
Regarding claim 6, in the combination as applied to claim 5, the height from the facing member to the portion to be detected is adjustable.
Regarding claim 13, Nakai teaches a rotation unit (152 Fig 1 functional equivalent of a motor [0199]) to rotate the holding unit. Amano teaches a plurality of detection portions at intervals in the rotation direction [0030] around the rotation axis, and the controller is programed to rotate the facing member (plate 123 Fig 1-3, 5-14, and 26-40) integrally with the holding unit by rotating the holding unit [0187] and monitor positions of the portions to be detected (Amano [0034]) by the lower position sensor. Note the controller of the combination performs both steps simultaneously. Regarding the upper surface, as indicated in claim 1, this represents a mere rearrangement of parts.
Regarding claim 14, the combination teaches the facing member is attachable and detachable from the supporting member (see 244 Fig 7) and the apparatus of the combination includes the controller to rotate the position of the facing member after the rotation and before the height adjustment (Nakai [0073]).
Regarding claim 15, the combination as applied includes the detecting unit to measure the distance and the controller to execute the monitoring step (see Amano [0034].
Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakai in view of Amano and Shafer as applied to claim 1 above, and further in view of Nagasawa (prev. presented US 5399983).
Regarding claim 8 and 10, the combination as applied to claim 1 fails to teach the speed change but Nakai does teach intermediate positions (see Fig 5-8 and in particular Fig 5 & 6 relative to Fig 7 and 8) but fails to teach the change in speed. In the same field of endeavor of substrate apparatuses, Nagasawa teaches that structures approaching each other (probe and semiconductor) may be moved at a high speed toward each other (or away from each other) until or after a set distance is between the objects is met and then moved at a lower speed (col 6, ln 20 to col 7, ln 45 and abstract). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include this movement of lowering or raising at a higher speed for one distance range and then using a lower speed for a distance range closer to the substrate because Nagasawa teaches this allows for avoiding collisions (col 8, ln 45-53) and the higher speed portions saves time relative to only moving at a lower speed. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the combination of Nakai in view of Amano to include the different speed movements based on the distance between the substrate and facing member to provide fast but collision free movement.
Regarding claim 9 and 11, in the combination as applied the low speed steps are at a set speed (col 7, ln 1-5 Nagasawa). 
Regarding claim 12, the combination remains as applied to claim 8 above. Nakai teaches a magnetic force may hold the facing member with the holding unit (261-262 Fig 14-15).
Claims 1-3, 6, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0351421 of Iwao et al., hereinafter Iwao, in view of Amano (prev. presented JP 2014-022558 cited in IDS filed 2/13/2020, citing provided machine translation) and Shafer (prev. presented US2016/0169660).
Regarding claim 1, Iwao teaches a substrate processing apparatus (abstract) comprising: a holding unit (31 Fig 1-2 and 6-8) which holds a substrate horizontally [0023], the holding unit including a spin base and chucking pins (312 Fig 1-2 and 6-8) and [0023-0026]; a facing member (511 Fig 1-2 and 6-8) which is located above and faces an upper surface of the substrate (9 Fig 1-2 and 6-8) [0032], and configured to be lowered and thereby engage with the holding unit (engagement parts 53 Fig 1-2 and 6-8) [0041], the facing member including a plate facing the upper surface of the substrate [0032], a tubular portion (521 Fig 1-2 and 6-8) fixed at an upper surface of the plate [0034], and a plurality of flange portions (522 Fig 1-2 and 6-8) extending from an upper end of the tubular portion horizontally [0034]; a supporting member (611 Fig 1-2 and 6-8) which supports the facing member [0035-0037], the supporting member including an upper wall (upper wall of 611 Fig 1-2 and 6-8 shown not numbered), a lower wall (613 Fig 1-2 and 6-8), a side wall (614 Fig 1-2 and 6-8) and a space which is defined by the upper wall, the lower wall and the side wall [0035-0037]; a raising/lowering unit (61 and 62 Fig 1-2 and 6-8) which raises and lowers the supporting member between an upper position at which the supporting member supports the facing member in a state where the facing member is separated from the holding unit (Fig 1) and an engaging position which is a position lower than the upper position and at which the holding unit and the facing member are engaged with each other (Fig 2), the raising/lowering unit (61,62 Fig 1-2 and 6-8, note it is a functional equivalent of a ball screw motor); the tubular portion is located in a through hole formed at the lower wall of the supporting member [0032-0037] (Fig 1-2 and 6-8), the plurality of the flange portions are located in the space and are supported by the lower wall of the supporting member 0032-0037] (Fig 1-2 and 6-8). Iwao fails to teach the detecting unit. In the same field of endeavor of a substrate processing apparatus with rotation of the substrate, Amano teaches a detecting unit (80 Fig 3-5) is mounted on a structure to measure the distance to the facing member (50, see Fig 3) to detect a position of a portion which is disposed at the facing member in relation to the detecting unit (Fig 3 and [0022] and [0030] and [0045]). Iwao is modified by Amano to include the distance detecting unit because Amano teaches this allows for control and confirmation of the position of the facing member [0042]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include the unit on the supporting member because Amano teaches a variety of configurations may be used [0045] to measure the distance between a structure and the facing member. This represents a mere rearrangement of parts. Regarding specifically the placement of the detecting unit on an external side wall to detect directly the portion to be detected which is disposed on the upper surface of the plate, as noted this represents a mere rearrangement of parts. Note Amano teaches a plurality of sensors [0030] and teaches optical sensors [0031]. Iwao teaches the raising and lowering unit is capable of lowering to position below the engaging position (Fig 2) at which the facing member is separated from the holding unit (Fig 2). Iwao fails to teach a controller. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Iwao to include a controller to control the various operations taught by Iwao of raising and lowering and supplying liquids and gases at set times because such a modification allows for automated operation of the process which lowers the production cost by reducing the number of people which must be paid to operate the apparatuses and lowers the risk of human operator error causing errors in the production. F Further, Amano teaches a controller to control the distance sensor to perform measurements to determine the position and make corrections [0034]. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Iwao to include performing distance measuring steps before any movement of the facing member to ensure movement steps are based on the correct position so that additional movement steps are not required and to do so using a controller as taught by Amano for the automated control of the apparatus. The combination as applied and Amano teaches a plurality of sensors [0030]. This includes sensor capable of measuring when the supporting member is at different positions. Regarding specifically the upper and lower sensors one of the sensors is the upper sensor and one is the lower sensor. The claim as recited allows for both sensors to be performing detection during the raised and the lowered positions. The combination as applied fails to teach these sensors have different measurement ranges. Addressing the same problem of detecting distances with an optical distance sensor (abstract) Shafer teaches the optical distance sensors include different measurement ranges [0023] because this results in different measurement characteristics such as a broader range and a more accurate fine measurement [0023]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the combination to include different measurement ranges for each sensor to provide improved accuracy for the fine measurements while also allowing for broader measurements at the upper position. 
Regarding claim 2, the combination remains as applied to claim 1 above. Amano further teaches a plurality of sensors arranged at equal intervals in the circumferential direction [0030]. 
Regarding claim 3, the combination remains as applied to claim 1 above. Amano further teaches optical sensors using a reflective surface to detect the distance between the sensor and the reflective surface [0031].
Regarding claim 6, in the combination as applied to claim 5, the height from the facing member to the portion to be detected is adjustable.
Regarding claim 13, Iwao teaches a rotation unit electric motor to rotate the holding unit [0027]. Amano teaches a plurality of detection portions at intervals in the rotation direction [0030] around the rotation axis, and the controller is programed to rotate the facing member (plate 123 Fig 1-3, 5-14, and 26-40) integrally with the holding unit by rotating the holding unit [0187] and monitor positions of the portions to be detected (Amano [0034]) by the lower position sensor. Note the controller of the combination performs both steps simultaneously. Regarding the upper surface, as indicated in claim 1, this represents a mere rearrangement of parts.
Regarding claim 14, the combination teaches the facing member is attachable and detachable from the supporting member (see Iwao Fig 1-2) and the apparatus of the combination includes the controller to rotate the position of the facing member after the rotation and before the height adjustment (Iwao [0055-0061]).
Regarding claim 15, the combination as applied includes the detecting unit to measure the distance and the controller to execute the monitoring step (see Amano [0034]).
Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwao in view of Amano and Shafer as applied to claim 1 above, and further in view of Nagasawa (prev. presented US 5399983).
Regarding claim 8 and 10, the combination as applied to claim 1 fails to teach the speed change but Iwao does teach intermediate positions (see Fig 1-2 and not positions between those positions) but fails to teach the change in speed. In the same field of endeavor of substrate apparatuses, Nagasawa teaches that structures approaching each other (probe and semiconductor) may be moved at a high speed toward each other (or away from each other) until or after a set distance is between the objects is met and then moved at a lower speed (col 6, ln 20 to col 7, ln 45 and abstract). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to include this movement of lowering or raising at a higher speed for one distance range and then using a lower speed for a distance range closer to the substrate because Nagasawa teaches this allows for avoiding collisions (col 8, ln 45-53) and the higher speed portions saves time relative to only moving at a lower speed. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the combination of Iwao in view of Amano to include the different speed movements based on the distance between the substrate and facing member to provide fast but collision free movement.
Regarding claim 9 and 11, in the combination as applied the low speed steps are at a set speed (col 7, ln 1-5 Nagasawa). 
Regarding claim 12, the combination remains as applied to claim 8 above. Nakai teaches a magnetic force may hold the facing member with the holding unit (261-262 Fig 14-15).

Response to Arguments
Applicant's arguments filed 12/29/2021, hereinafter reply, have been fully considered but they are not persuasive. 
Applicant argues (reply p9-10) that the prior art as applied does not teach the amended limitation regarding the position of the sensor. Examiner notes that for the Nakai reference, as explained above, Fig 9 includes a side wall below the extending plate on which a sensor is mounted. Further the extending plate is a portion of the external surface of the side wall. Additionally, new reference Iwao which teaches supporting member that is a box shape like applicant’s disclosure does not have the plate and renders obvious in the combination the positioning on the sidewall of the supporting member. Therefore applicant’s argument is not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                 /MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716